t c memo united_states tax_court gaylon l harrell petitioner v commissioner of internal revenue respondent docket no filed date p did not file a federal_income_tax return for or r determined deficiencies and additions to tax for each year r filed a motion under rule tax_court rules_of_practice and procedure this court granted r’s motion in part with respect to the deficiencies in income_tax and additions to tax under sec_6651 and sec_6654 i r c but denied the motion as to the issue of p’s liability for the fraud addition_to_tax under sec_6651 i r c for held p is liable for an addition_to_tax for fraud under sec_6651 i r c for held further p is liable for a penalty of dollar_figure under sec_6673 i r c gaylon l harrell pro_se james a kutten for respondent memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in federal individual income_tax and additions to tax under sec_6651 failure_to_file f fraud and underpayment of estimated_tax against petitioner as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number big_number dollar_figure -- dollar_figure -- -- dollar_figure the notice_of_deficiency computations for the additions to tax under sec_6651 and sec_6651 did not take into account withholdings on petitioner’s wages sec_6651 respondent concedes that the additions to tax due under sec_6651 for and are in the amounts of dollar_figure and dollar_figure respectively and not in the amounts of dollar_figure and dollar_figure as determined in the notice_of_deficiency and the addition_to_tax due under sec_6651 for is dollar_figure and not dollar_figure as determined in the notice_of_deficiency unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the years in issue the notice_of_deficiency computation for the addition_to_tax under sec_6654 also apparently failed to take into account withholdings on petitioner’s wages sec_6654 the rule computation is to take into consideration withholdings from petitioner’s wages in computing this addition_to_tax unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure after resolution of other matters the issue for decision is whether petitioner is liable for the fraud addition_to_tax under sec_6651 for on the court’s own motion we also consider the penalty under sec_6673 findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioner resided in latham illinois petitioner was employed as a substitute rural carrier for the u s postal service hereinafter sometimes referred to as the usps from through from onward he has been employed as a full-time rural carrier for the usps petitioner had filed tax returns for about years until he has not filed any_tax returns since petitioner generally had tax_return_preparers prepare his tax returns his last tax_return was prepared by a tax_return_preparer petitioner never asked a tax_return_preparer if petitioner had a duty to file a tax_return petitioner never asked a certified respondent moved to dismiss this case under rule for failure to state a claim on which relief could be granted in our earlier opinion in this case disposing of this motion harrell v commissioner tcmemo_1996_64 we treated respondent’s motion as a motion for partial judgment on the pleadings and granted judgment in favor of respondent except as to the fraud addition_to_tax public accountant about petitioner’s duty to file a tax_return for petitioner’s failure_to_file tax returns since is intentional during petitioner had wage income from the usps in the amount of dollar_figure from which there was withheld dollar_figure income_tax dollar_figure social_security_tax and dollar_figure medicare_tax petitioner also received pension distributions from the caterpillar ncp trust in the amount of dollar_figure during petitioner has not had a bank account in his name since about the mid-1980’s for about years including petitioner had his paychecks deposited into a checking account in the name of his adult son randy petitioner does not have signatory authority over this checking account randy wrote checks on this checking account to petitioner petitioner cashed the checks and petitioner then used the currency obtained thereby to pay his expenses the petition and amended petitions that petitioner filed in the instant case raised frivolous contentions that resulted in this court’s granting partial judgment on the pleadings in favor of respondent our opinion disposing of respondent’s motion harrell v commissioner tcmemo_1996_64 closed with the following paragraph we would ordinarily caution petitioner that his continuing advancement of frivolous and groundless protester allegations might subject him to a penalty under the provisions of sec_6673 petitioner however has already received and ignored such a warning petitioner is interested only in using the federal courts to propound his misguided views on the federal_income_tax system not in disputing the merits of either the deficiencies in tax or the additions to tax determined by respondent see 13_f3d_232 7th cir harrell’s challenge to the tax_assessment is frivolous harrell v commissioner tcmemo_1994_406 petitioner’s argument declared frivolous and sanctions imposed under sec_6673 affd without published opinion 72_f3d_132 7th cir petitioner should nevertheless note that in view of his past actions his persistent assertion in this case of frivolous and groundless arguments is likely to result in sec_6673 sanctions larger than those previously imposed upon him in due course the instant case was set for trial during the preliminary proceedings at the trial session the following occurred the court all right now mr harrell before i ask you about an opening statement i guess one of the things that i must remind you is that judge dean in his opinion stated that you were warned that the court might impose a penalty under sec_6673 against you and that matter is also part of our proceedings and you should note by the way that there have been occasions in which this court has ended up ruling for the taxpayer on a dispute about fraud and still ended up imposing the penalty under sec_6673 because of the nature of the taxpayer’s arguments so that too in addition to the fraud addition_to_tax for is before us at this point now mr harrell do you wish to make an opening statement and do you wish to have your trial memorandum filed as part of your opening statement mr harrell yes i would like to have my trial memorandum with exhibits filed on record that’s correct the court then noted that the document that petitioner offered was rather bulky and appeared to include a number of different items the following ensued the court let’s do it this way mr harrell would you look at this package and just make sure that we’ve got what you want to file okay rather than my reading things out and you’re trying to catch on the fly what i’m saying mr harrell perusing documents that’s correct your honor the entire package the court is your -- mr harrell that’s correct the court all right mr clerk would you file petitioner’s trial memorandum with the attached materials the series of items that petitioner thus filed as his trial memorandum i sec_44 pages long it is essentially an argument that federal reserve notes are not money and that they do not have any value the documents that petitioner filed in the instant case and petitioner’s testimony include the following petitioner did in fact receive payment for services actually rendered in a fair_market_value exchange not comprising taxable_income said acts performed under the unalienable rights to life liberty pursue happiness and acquire property with labor being property am ptn p par f ailure by the respondent to recognize the unalienable rights of the petitioner and the fair_market_value exchange of his labor would amount to a denial of due process and constitutional and civil rights violations am ptn p par petitioner has made a direct challenge to the jurisdiction of the commissioner 2d am ptn p par d all federal reserve notes were not redeemable in any lawful money of the united_states p’s resp to st p par federal reserve notes have never been considered by congress or the constitution to be constitutional money p’s resp to st p par the issue that i want to bring forth is the federal reserve notes that circulate as dollars today are not dollars and i didn’t receive dollars and i still stand and believe that i had no duty to report to the federal government my receipt or my expenditures of federal reserve notes federal reserve notes are not legal tender federal reserve notes do not conform to the purported guidelines of their issuance the founding fathers never intended for anything but dollars representing a parity of gold or silver content in fineness and weight as defined by the coinage act of tr lines tr lines at the end of the trial the court described the role of post-trial briefs stressed the importance of proposed findings_of_fact and emphasized that each proposed finding of fact should state where in the record is the basis for this proposed finding of fact petitioner’s proposed findings_of_fact in their entirety are as follows petitioner’s request for finding fact sic throughout the year or any other year petitioner was not involuntarily obligated to file a federal_income_tax return returning a portion of the unredeemable federal reserve notes to respondent and its issuer the united_states because petitioner was not obligated to file this return to the obligator in the first instance fraudulent penalties in denominational amounts of unredeemable federal reserve notes should not be levied against the petitioner in accordance with sec_6673 or any other internal revenue law for that matter petitioner has been before this and other courts on income_tax matters on numerous occasions as shown in table harrell i table harrell v united_states no ___ c d ill date dismissing petitioner's challenge to propriety of levy on wages described in harrell ii harrell ii harrell v united_states no u s dist lexis wl c d ill date dismissing suit to quiet title to petitioner's wages although petitioner is representing himself in this action and pro_se complaints must be liberally construed we caution plaintiff that he is subject_to the mandate of rule fed r civ p and the potential for sanctions should he file a third action in this court harrell iii harrell v united_states 4_f3d_996 table only u s app lexis wl text 7th cir after district_court granted summary_judgment for government in petitioner's suit for damages under sec_7433 and imposition of dollar_figure penalty under sec_6673 court_of_appeals affirmed and imposed additional dollar_figure frivolous appeal penalty harrell iv 13_f3d_232 7th cir affg harrell ii so the district_court was correct that it had no jurisdiction over the case--and for another reason harrell's challenge to the tax_assessment is frivolous harrell v harrell v united_states tcmemo_1994_406 after failing to file tax returns for and petitioner contended that he was citizen of the sovereign state of illinois and that income he received was not taxable by the united_states we sustained commissioner's determination and imposed dollar_figure penalty under sec_6673 affd without published opinion 72_f3d_132 7th cir harrell vi larue v collector of internal revenue no u s dist lexis wl c d ill date petitioner and others contended that they were exempt from federal_income_tax because illinois is not state as defined in the internal_revenue_code district_court dismissed complaint and imposed sanctions under fed r civ p on petitioner and everyone else who had signed complaint ___________________________ respondent has shown by clear_and_convincing evidence that the amount_required_to_be_shown_as_tax by petitioner on a tax_return exceeded the amount withheld from petitioner’s wages as income_tax and petitioner’s failure to timely file his income_tax return for was fraudulent opinion i sec_6651 respondent contends that petitioner’s failure_to_file an income_tax return for is fraudulent petitioner contends that he was not obligated to file tax returns because the unredeemable federal reserve notes he may have received are valueless and so did not trigger any involuntary requirement to report such u s obligation activity to the respondent petitioner contends that even if federal reserve notes were redeemable from the treasury in silver coins he still would not have to file tax returns because under the fifth_amendment sustains my right not to have to make a report to the federal government petitioner also contends that his employment by the united_states postal service in was not an interstate commerce activity we agree with respondent when determining whether a failure_to_file is fraudulent under sec_6651 we must consider essentially the same elements as are considered in imposing the addition_to_tax for fraud under former sec_6653 and the present sec_6663 102_tc_632 when respondent seeks to impose the addition_to_tax under sec_6651 respondent has the burden_of_proof to carry sec_6651 provides in pertinent part as follows sec_6651 failure_to_file tax_return or to pay tax a addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate b penalty imposed on net amount due --for purposes subsection a the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed on the return continued of-- this burden_of_proof for a year respondent must prove the following petitioner’s tax_liability for that year exceeds petitioner’s income_tax_withholding and other prepayment_credits and petitioner’s failure_to_file a timely tax_return for that year is due to fraud sec_7454 rule b see 264_f2d_930 5th cir 56_tc_213 53_tc_96 each of these elements must be proven by clear_and_convincing evidence see 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 81_tc_640 for this purpose respondent need not prove the precise amount of the excess of liability over credits but only that there is some excess and that the failure to timely file is in some respect attributable to fraud see 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 continued f increase in penalty for fraudulent_failure_to_file --if any failure_to_file any return is fraudulent paragraph of subsection a shall be applied-- by substituting percent for percent each place it appears and by substituting percent for percent in proving that there is an excess of liability over credits respondent may not rely on petitioner’s failure to meet his burden of proving error in respondent’s determinations as to the excess see 92_tc_661 78_tc_304 and cases cited therein a mere failure_to_file when there is such an excess does not itself establish fraud however a pattern of consistent failures to file for several years is strong evidence of fraud see 451_f2d_197 3d cir affg t c memos and 422_f2d_63 6th cir affg tcmemo_1968_100 otsuki v commissioner t c pincite the issue of fraud is a factual question that is to be decided on an examination of all the evidence in the record plunkett v commissioner f 2d pincite 328_f2d_147 7th cir affg 37_tc_703 stone v commissioner t c pincite respondent must show that petitioner intended to evade taxes which he knew or believed were owed by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes e g 394_f2d_366 5th cir affg tcmemo_1966_81 252_f2d_56 9th cir 73_tc_370 61_tc_249 affd 519_f2d_1121 5th cir this intent may be inferred from circumstantial evidence powell v granquist f 2d pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir including the implausibility of petitioner’s explanations 796_f2d_303 9th cir and cases therein cited affg tcmemo_1984_601 204_f2d_205 5th cir affg a memorandum opinion of this court dated date a tax_liability we have found that petitioner received wage income of dollar_figure and pension distributions of dollar_figure during petitioner has not directed our attention to and we have not found anything in the record suggesting that any part of the pension distributions is excludable from gross_income as for example investment_in_the_contract within the meaning of sec_72 except for petitioner’s arguments about the status of federal reserve notes and the fair_market_value exchange of his labor we conclude that respondent has shown by clear_and_convincing evidence that petitioner has more than dollar_figure of adjusted_gross_income in the notice_of_deficiency respondent allowed deductions of dollar_figure for the standard_deduction and dollar_figure for the personal_exemption petitioner has not directed our attention to and we have not found anything in the record suggesting that he is entitled to any greater amounts of deductions we conclude that respondent has shown by clear_and_convincing evidence that petitioner has a little more than dollar_figure of taxable_income the tax_tables show an income_tax_liability of dollar_figure for a single_person at that taxable_income level petitioner has not suggested and we have not found any basis for concluding that petitioner is entitled to a more favorable tax status except for his claim to not being taxable under the internal_revenue_code because the code is unconstitutional at least as applied to him nor that he is entitled to any credit that reduces his tax_liability the only evidence in the record as to the amount of petitioner’s income_tax payments is the stipulated form_w-2 from the usps which shows dollar_figure income_tax_withholding petitioner does not contend and we have not found any basis for concluding that petitioner is entitled to any greater amount of withholding or that he made any other_payments that are to be taken into account for purposes of sec_6651 we conclude and we have found that respondent has shown by clear_and_convincing evidence that the amount_required_to_be_shown_as_tax by petitioner on a tax_return exceeded the amount withheld from petitioner’s wages as income_tax we hold for respondent on this issue b fraud petitioner filed tax returns for about years until and then he stopped filing tax returns his failure_to_file tax returns since then is intentional petitioner’s most clearly stated explanation is that he was paid in federal reserve notes which are not lawful money and which are worthless yet petitioner used the supposedly worthless federal reserve notes to pay his expenses we do not believe petitioner really thought that the federal reserve notes were worthless petitioner worked for years as a substitute rural carrier for the usps and from onward as a full-time rural carrier evidently petitioner also had worked for another employer at some time--during he received dollar_figure in pension distributions we do not believe petitioner would have continued for so long to exchange his labor or services for the right to receive worthless paychecks or worthless currency again we do not believe petitioner really thought that the federal reserve notes were worthless petitioner took the trouble to arrange a home-made money- laundering operation passing his paychecks through a bank account in the name of his son and having his son write checks to petitioner on this account petitioner has not had a bank account in his name since the mid-1980’s this is evidence that petitioner was concerned with making it more difficult for respondent to locate his assets we have concluded that petitioner’s tax_liability dollar_figure is almost dollar_figure more than his income_tax_withholding dollar_figure thus if respondent had not proceeded against petitioner then petitioner would have evaded almost half his tax_liability from the foregoing we conclude and we have found that petitioner’s failure to timely file his income_tax return for was fraudulent by now respondent is aware of petitioner’s refusals to obey the income_tax laws see supra table this sort of disclosure does not affect our conclusions as to civil tax_fraud 829_f2d_828 9th cir affg t c memo 792_f2d_91 7th cir affg tcmemo_1985_237 but see 676_f2d_980 3d cir revg tcmemo_1980_571 at trial there was some testimony as to petitioner’s wife it was not clear whether petitioner was married in in the notice_of_deficiency respondent determined that petitioner was single in if petitioner were married in then his tax_liability would have been greater than dollar_figure the instant case is appealable to the court_of_appeals for the seventh circuit which has stated that we reject the analysis of the third circuit in 676_f2d_980 3d cir 792_f2d_91 7th cir affg tcmemo_1985_237 see 54_tc_742 affd 445_f2d_985 10th cir as we have noted petitioner relies primarily on his stated beliefs about federal reserve notes in the course of his testimony and his filings in the instant case he also adverts to various constitutional objections petitioner does not challenge the wisdom of the hundred-million-plus people who file tax returns but contends that he is not obligated to file tax returns and will not do so we do not believe that petitioner had a good-faith misunderstanding of the internal_revenue_code or the constitution petitioner was not bent on presenting a serious issue to the courts and cooperating with respondent in doing so compare 35_tc_913 with habersham-bey v commissioner t c pincite petitioner’s asserted confusions are not the sort that enable him to escape our verdict of fraud 99_tc_202 we hold for respondent on this issue ii sec_6673 we turn now on our own motion to the award of a penalty against petitioner under sec_6673 a sec_6673 provides in pertinent part as follows sec_6673 sanctions and costs awarded by courts a tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- continued this court the district_court for the central district of illinois and the court_of_appeals for the seventh circuit all have described petitioner’s contentions as frivolous both this court and the district_court have imposed penalties against petitioner under sec_6673 the court_of_appeals has upheld these impositions and in one instance imposed an additional frivolous appeal penalty supra table our findings include a brief sampling of petitioner’s contentions at various stages of the instant case in our opinion on the motion in the instant case we warned petitioner that in view of his past actions his persistent assertion in this case of frivolous and groundless arguments is likely to result in sec_6673 sanctions larger than those previously imposed upon him harrell v commissioner tcmemo_1996_64 immediately before petitioner’s opening statement we warned him again during the trial the following colloquy occurred continued a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure q mr kutten your prior tax_court trial was it in this very same room mr harrell where you’re sitting today a petitioner that’s correct yes q and did you make basically the same arguments to the court then a basically the same argument as the issue today q yes a part of the issue is the issue i’ve raised today yes q and the court stated that your arguments were frivolous is that not correct a i believe that’s correct that that was the terminology used someplace in the decision whether it was by the tax_court or the appeals court i don’t recall in view of the fact that petitioner disregarded the court’s warning and persisted in presenting frivolous arguments that have been firmly rejected by this court and others in the past and that petitioner persisted in presenting such arguments after having been warned twice during the course of the instant case we conclude that petitioner’s conduct justifies imposing a substantial penalty on petitioner we award a penalty to the united_states in the amount of dollar_figure under the provisions of sec_6673 to take account of the foregoing including the matters described supra note sec_1 and decision will be entered under rule
